Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation of “calculates as a delay increase probability a probability of the dwell time being greater than or equal to said allowable dwell time.”  It is unclear whether or not the applicant intends to recite “calculating a probability of the dwell time that is greater or equal to said allowable dwell time.”
Claims 3-5 are rejected for the same reasons.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: communication device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kickbusch et al. (herein after “Kickbusch”) (US 2013/0144467 A1).
Regarding claims 1, 10, and 11, Kickbusch discloses an energy management system, in which the scheduling system (118) generates and/or modifies the schedules of the vehicles (108) (paragraph 0056); the scheduling system (118) includes a wireless equipment for wirelessly transmitting the schedules to the vehicles (108) (paragraph 0046); the scheduling system (118) determines if one or more vehicles are arriving at and/or passing by a location later than a schedule time by more than a designated time threshold (see paragraphs 0052, and 0053), and then the scheduling system (118) modifies the schedules of one or more vehicle (108) by changing the schedule of that vehicle (108) and/or one or more vehicle (108) to respect the significant deviation from the said schedule.  Hence, Kickbusch suggests the limitations of “obtaining a delay amount of said vehicles relative to said travel plan; wherein said plan generating section judges whether or not revision of said travel plan is necessary.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy management system as taught by Kickbusch for the advantage of revising the travel plan only if the delay time of each of the respective vehicle exceeds the acceptable limit of time.
Regarding claim 6, the scheduling system (118) modifies the schedules of one or more vehicle (108) by changing the schedule of that vehicle (108) and/or one or more vehicle (108) to respect the significant deviation from the said schedule.  Hence, Kickbusch suggests the limitations of “obtaining a delay amount of said vehicles relative to said travel plan; wherein said plan generating section judges whether or not the revision of said travel plan is necessary.
Claims 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kickbusch (US 2013/0144467 A1) and in view of Cooper et al. (herein after “Cooper”) (US 2012/0290182 A1).
Regarding claims 7, and 8, Kickbusch is not teaching or even suggesting the features of “said plan generating section judges revision of said travel plan is necessary if a delay amount difference, which is a value obtained by subtracting the most recent delay amount from the delay amount from a past predetermined comparison period, is less than or equal to a prescribed difference reference.”
Cooper discloses a system and a method for adjusting a movement plan of a transportation network, comprising: a monitoring module, a congestion module, a modification module, and a communication module, in which the modification module modifies the original meet event to an updated meet event when the confidence parameter exceeds a predetermined threshold (abstract; see at least paragraph 0040 and 0059).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy management system as taught by Kickbusch with the teachings of Cooper to arrive at the claimed invention.  The advantage of the combination would improve the transportation network by updating an original travel plan only when the most recent delay time is exceeded a threshold.
Regarding claim 9, Kickbusch is not teaching or even suggesting the features of “said plan generating section judges, after execution of revision of said travel plan, revision of said travel plan is unnecessary until a certain period has elapsed.”
Cooper discloses a system and a method for adjusting a movement plan of a transportation network, comprising: a monitoring module, a congestion module, a modification module, and a communication module, in which the modification module modifies the original meet event to an updated meet event when the confidence parameter exceeds a predetermined threshold (abstract; see at least paragraph 0040 and 0059).  Thus, Cooper suggests that after the original meet event is modified to an updated event, the modification is unnecessary when the confidence parameter is below the predetermined threshold.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy management system as taught by Kickbusch with the teachings of Cooper to arrive at the claimed invention.  The advantage of the combination would improve the transportation network by judging whether or not the revision of the original travel plan is unnecessary.
Allowable Subject Matter
It is found the combination of Kickbusch and Cooper is not teaching or even suggesting the features of “said operation monitoring section obtains a delay time of said vehicle relative to said travel plan as said delay amount; and said plan generating section: calculates as an allowable dwell time a maximum dwell time capable of preventing increased delay based on at least said delay time; compares said allowable dwell time with a dwell time distribution, which is a probability distribution of dwell time at said station, and calculates as a delay increase probability a probability of the dwell time being greater than or equal to said allowable dwell time; and judges revision of said travel plan is necessary if said delay increase probability is greater than or equal to a prescribed reference increase rate.”
For the reasons set forth herein above, claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667